

115 HR 5378 IH: Reducing Antiquated Permitting for Infrastructure Deployments Act
U.S. House of Representatives
2018-03-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5378IN THE HOUSE OF REPRESENTATIVESMarch 21, 2018Mr. Scalise introduced the following bill; which was referred to the Committee on Natural Resources, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo require the Federal Communications Commission to conduct a proceeding to determine whether certain activities by licensees of the Commission are undertakings under division A of subtitle III of title 54, United States Code, or major Federal actions under the National Environmental Policy Act of 1969. 
1.Short titleThis Act may be cited as the Reducing Antiquated Permitting for Infrastructure Deployments Act or the RAPID Act.  2.Determination of Federal Communications Commission regarding undertakings and major Federal actions (a)Proceeding requiredNotwithstanding section 300320 of title 54, United States Code, or section 102 of the National Environmental Policy Act of 1969 (42 U.S.C. 4332), not later than 180 days after the date of enactment of this Act, the Commission shall complete a proceeding to determine—
(1)the classes of activities of the entities to which the Commission issues radio station licenses that do not constitute an undertaking under such section 300320; and (2)the classes of activities of the entities to which the Commission issues radio station licenses that do not constitute a major Federal action under paragraph (2)(C) of such section 102.
(b)DefinitionsIn this section— (1)the term Commission means the Federal Communications Commission; and
(2)the term radio station license has the meaning given the term in section 3 of the Communications Act of 1934 (47 U.S.C. 153). 